IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00430-CR
 
EX
PARTE Albert James Salas
 
 
 

From the County Court at Law No
2
Johnson County, Texas
Trial Court No. M200503032
 

MEMORANDUM  Opinion





 
          Albert James Salas filed a “Motion to
Dismiss Appeal.”  Salas personally signed the motion.  See Tex. R. App. P. 42.2(a).
          We have not issued an opinion in this
case and the Clerk has sent a duplicate copy of the motion to the trial court
clerk.  See id.
          This appeal is dismissed.  See id.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
Dismissed
Opinion
delivered and filed January 18, 2006
[CR25]


eal from orders of protective custody; therefore,
habeas corpus is the only remedy available to those seeking relief from such
orders.”).  We find that we do not have jurisdiction over this appeal, and
therefore, this appeal is dismissed.  Tex.
R. App. P. 42.3(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Dismissed
Opinion
delivered and filed May 25, 2011
[CV06]